Exhibit 10.2
FINAL
ASSIGNMENT AND TERMINATION AGREEMENT
SIRE


THIS ASSIGNMENT AND TERMINATION AGREEMENT (“Agreement”) is made this 17th day of
November, 2010 (“Effective Date”), by and among AGRI-Bunge, LLC (“AB), Bunge
North America, Inc. (“Bunge”) and Southwest Iowa Renewable Energy, LLC (“SIRE”).


RECITALS:


A.           AB and SIRE are parties to that certain Grain Feedstock Supply
Agreement dated December 15, 2008 (the “Supply Agreement”) and that certain
Grain Feedstock Agency Agreement dated October 13, 2006, as amended by that
certain First Amendment to Grain Feedstock Agency Agreement dated December 15,
2008 (the “Agency Agreement,” and together with the Supply Agreement, the “Grain
Agreements”).


B.           Under Section 2.2(c) of the Supply Agreement, SIRE and AB execute
sales confirmations (the “Sales Confirmations”).


C.           AB, SIRE and Bunge are parties to that certain Purchase Agreement
dated December 15, 2008 (the “Purchase Agreement”) pursuant to which Bunge sold
to AB certain Contracted Grain Volume (as defined in the Purchase Agreement) and
AB agreed to sell all of such Contracted Grain Volume to SIRE in accordance with
the Supply Agreement.


D.           AB is in the process of dissolving and liquidating its business
and, in connection therewith, desires to assign and transfer to Bunge the Grain
Agreements and Sales Confirmations and terminate its obligations with respect to
the Contract Grain Volume.


IN CONSIDERATION OF these premises, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as
follows:


1.           Assignment and Assumption of Grain Agreements and Sales
Confirmations.  AB hereby transfers and assigns to Bunge, and Bunge hereby
assumes and agrees to pay, perform and discharge when lawfully due, the
obligations of AB under the Grain Agreements and Sales Confirmations from and
after the Effective Date.


2.           Purchase Agreement Obligations.  The sale of the Contracted Grain
Volume by Bunge to AB under Section 3(a) of the Purchase Agreement is hereby
cancelled and no party shall have further obligations to the other parties under
Section 3 of the Purchase Agreement.  SIRE and Bunge acknowledge that Bunge
shall sell the Contracted Grain Volume to SIRE in accordance with the terms of
the Supply Agreement.


3.           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the Seller and Purchaser and their
permitted successors and assigns and legal representatives.

 
 

--------------------------------------------------------------------------------

 



4.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same Agreement.  Each counterpart may consist of a number of copies
hereof each signed by less than all, but together signed by all of the parties.


5.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Iowa (without regard to conflicts-of-
law principles that would require the application of any other law).


[The remainder of the page has been intentionally left blank.]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


 
 

  BUNGE NORTH AMERICA, INC.                     By: /s/ C. Bailey Ragan      
Name: C. Bailey Ragan     Title:   Vice President               SOUTHWEST IOWA
RENEWABLE       ENERGY, LLC             By: /s/ Brian Cahill       Name:  Brian
Cahill     Title:
General Manager & CEO
                    AGRI-BUNGE, LLC             By: /s/ C. Bailey Ragan        
        C. Bailey Ragan, Bunge Manager             By: /s/ Douglas
McNeely                 Douglas McNeely, Bunge Manager             By: /s/ Larry
Petersen                  Larry Petersen, AGRI Manager             By: /s/ Paul
Voga         Paul Voga, AGRI Manager  

 




#674838/14433001/Final

 
 

--------------------------------------------------------------------------------

 
